DETAILED ACTION
This Office action is in response to the amendment filed on 21 April 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of the translation of the foreign priority documents required by 37 CFR 1.55, filed on 03 May 2022.


Response to Arguments
In view of the submitted foreign priority translation document, the intervening Li reference that was as previously used to reject claims 1, 2, 7, and 8 is no longer considered prior art and the rejections have been withdrawn.
Applicant's arguments filed 21 April 2022 regarding the rejection of claims 1-8 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant’s argument merely states that, “claim 1, as amended, overcomes the Office Action's alleged indefiniteness with respect to the recited features in steps 2 to 5” (Remarks, p. 5). A similar statement (Remarks, p. 6) is made in support of the amendments to claim 7. Examiner respectfully disagrees, and an explanation of how the amended claims remain indefinite is provided in the rejections made below in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it remains unclear as to whether the recited control method for the parallel MMC units of the LCC-MMC hybrid cascade converter station positively requires that any of the MMC units be controlled using the constant direct-current voltage control manner. Likewise, it is also unclear whether the recited method positively requires that any of the MMC units be controlled according to the constant active power control manner. The amendments made to the claim in steps (2) through (5) fail to clarify the issue, as explained below.
Step (2) of claim 1, as amended, recites, “in a case where a MMC unit of the all MMC units connected in parallel uses a constant direct-current voltage control manner, calculating a direct-current instruction value of the MMC unit according to a direct-current measurement value”. Step (3) recites similar language: “in a case where a MMC unit of the all MMC units connected in parallel uses a constant active power control manner […]”. Steps (4) and (5) use essentially the same language as (2) and (3).
The plain meaning of the phrase in a case where appears to essentially be synonymous with the word if. As such, steps (2)-(5) do not appear to recite positive limitations that are necessarily performed by the claimed method, but instead only set forth hypothetical or contingent limitations, to be performed only if the respective condition is true.
Moreover, the recited control manners (constant DC voltage control and constant active power control) are not precisely defined in claim 1, such that it is open to somewhat broad interpretation as to whether a particular MMC is considered to operate using one of the recited control manners. For instance, the claim does not define any particular DC voltage to be controlled to be constant; nor does it define a particular active power to be controlled constant. It is noted that claims 3 and 4 provide much more precision and clarity to the respective control manners. 
The result of the above claim construction would be that the control method of claim 1, in at least some implementations, would only necessarily include a step of numbering MMC units according to their control manner and rated capacity from step (1). Beyond that, almost regardless of the actual control manners used, a reasonable observer could conclude that they do not fall under the vaguely-defined “constant direct-current voltage control manner” or “constant active power control manner” and therefore, that steps (2)-(5) need not be performed in order for the method as a whole to be practiced.
This claim construction, while being the apparent broadest reasonable interpretation based on the plain meaning of the terminology used, would invite several additional issues, including that it could potentially cover essentially every LCC-MMC hybrid cascade converter station having parallel MMC units. In that scenario, all prior such hybrid converter stations would become anticipatory prior arts if they have parallel-connected MMC units. Further, a claim whose broadest scope included only the step of numbering MMC units could be construed as directed to an abstract idea or to mere mental calculations.
Because what appears to be the broadest reasonable interpretation of the claim when applying plain meaning to the terminology brings with it the above additional issues, and since Applicant’s intentions as to the scope of the claim are unclear and left unaddressed in the Remarks, the claim’s scope is considered indefinite.
It is noted that in contrast to claim 1, claim 2 recites “dividing all MMC units in the MMC valve manifold into two types, that is, MMC units controlled in the constant direct-current voltage control manner and counted to be N1, and MMC units controlled in the constant active power control manner and counted to be N2”. This recitation effectively clarifies the issues of claim 1, if included as part of the step (1) numbering function, since it would then be clear that steps (2)-(5) must be performed since all of the MMC units fall into either of the two types. As such, for examination purposes, claim 1 has been interpreted as if though it includes the quoted limitation of claim 2.

Because claim 2 clarifies the scope of claim 1, it is not included in the rejection. Claims 3-8, however, inherit the issues of claim 1 and are included as being indefinite. 
In addition, claim 7, even as amended, remains indefinite for reasons identified in the previous Office action. That is, one simply cannot ascertain the precise scope of the recitation that the control method or strategy implements a function which includes “playing a guiding role in the design of future engineering.”
For instance, it is not clear what actions or functions are included in “playing a guiding role” or what the guiding role means, whether or not it is specified as being “certain”. It is not clear what is referred to as future engineering or its design. This could be interpreted as all future engineering endeavors, or it could be more narrowly referring to some kind of future improvement project on the recited LCC-MMC hybrid converter station itself. Further, it is not clear that a limitation which can only ever be practiced in the future is actually a limitation on the invention.
Above all, the specification as originally filed does not appear to describe the recitations of claim 7 with anything beyond the words of the claim itself, on page 5. It is the opinion of this Examiner that claim 7 cannot be made into a definite claim without adding new matter to the disclosure. It will be interpreted as inherent – that any invention, if it is useful, will inevitably influence future inventive efforts.

Allowable Subject Matter
Claim 2 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As explained above, claim 2 clarifies the indefinite issues of claim 1. Under the clarified scope, and in view of the filing of the translated foreign priority document to remove the Li reference as previously applied, the remaining prior art of record fails to disclose or suggest the combination of features as found in claim 2 when added to those of claim 1.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838